Cite as: 571 U. S. ____ (2013)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
   DAVID UNGER, SUPERINTENDENT, WYOMING 

          CORRECTIONAL FACILITY v.

               RUDOLF YOUNG 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

             No. 13-95. Decided November 12, 2013


   The motion of respondent for the leave to proceed in
forma pauperis is granted. The petition for a writ of certi-
orari is denied.
   JUSTICE ALITO, joined by JUSTICE SCALIA, dissenting
from the denial of certiorari.
   The United States Court of Appeals for the Second
Circuit granted habeas relief in this case after concluding
that New York’s highest court unreasonably applied our
decision in United States v. Wade, 388 U.S. 218 (1967),
when it determined that a witness’ prolonged observation
of a burglar in a well-lighted area of her own home pro-
vided an independent source for her in-court identification of
respondent. Because the Second Circuit’s decision contra-
venes the Antiterrorism and Effective Death Penalty Act
of 1996 (AEDPA), 110 Stat. 1214, our decision in Cullen v.
Pinholster, 563 U. S. ___ (2011), and Wade itself, I would
grant the petition and reverse.
                              I
  In 1991, a burglar invaded the home of William and
Lisa Sykes. In a well-lighted area of the home, the bur-
glar brandished an axe over the head of Mr. Sykes, who
was confined to a wheelchair, and demanded money. Mrs.
Sykes was standing only three or four feet away from the
burglar. Although his body was covered with a blanket
and the lower part of his face with a scarf, Mrs. Sykes was
able to observe clearly the upper part of his face. At first
Mrs. Sykes was unable to believe that a burglar had en-
2                     UNGER v. YOUNG

                     ALITO, J., dissenting

tered the house; she thought the incident might be a
prank by someone she knew, and therefore stared at the
burglar’s eyes to see if she could detect his identity.
   The burglar remained in the Sykeses’ home for five to
seven minutes. During the course of the burglary, he took
cash from Mr. Sykes’ wallet and Mrs. Sykes’ purse, as well
as three watches, and a pair of binoculars with the name
“Sykes” written on them. Mrs. Sykes continued to stare
at the burglar while he was in the house, at one point
prompting the burglar to order her, “ ‘Don’t look at my
face.’ ” App. C to App. to Pet. for Cert. 101a. After ripping
two telephones out of the wall to prevent Mr. or Mrs.
Sykes from calling the police, the burglar left the house.
   The police later arrested respondent. Mrs. Sykes identi-
fied him at a lineup on the basis of his appearance and
voice, but a state court later concluded that the police
lacked probable cause to arrest respondent, and that the
lineup was tainted by the illegal arrest.
   At respondent’s trial, the prosecution introduced a va-
riety of evidence that respondent was the burglar. For in-
stance, an acquaintance of respondent’s testified that, at
about the time of the burglary, respondent sold her a pair
of binoculars bearing the name “Sykes” and three watches
like those stolen from the Sykeses’ home. Mrs. Sykes also
testified and identified respondent as the burglar. She
was permitted to identify respondent on the grounds that
her observations of the burglar during the course of the
crime provided an independent source of identification.
   On direct appeal, the New York Court of Appeals cor-
rectly cited this Court’s decision in Wade, supra, as provid-
ing the governing standard for respondent’s independent
source challenge, which it rejected. People v. Young, 7
N.Y. 3d 40, 44, 850 N.E.2d 623, 626 (2006). Respondent
then filed a petition for habeas relief, which the District
Court granted. The Second Circuit affirmed, concluding
that the New York Court of Appeals’ application of Wade
was unreasonable because all six Wade factors favored
                 Cite as: 571 U. S. ____ (2013)            3

                     ALITO, J., dissenting

respondent. In particular, the Second Circuit cited two
sources of authority for its determination that the first
Wade factor, the witness’ “prior opportunity to observe the
alleged criminal act,” Wade, supra, at 241, favored re-
spondent: Second Circuit precedent and several social
science studies that questioned an eyewitness’ ability to
make an accurate identification in circumstances like
those present here. Young v. Conway, 698 F.3d 69, 80–83
(2012).
  The State petitioned for rehearing en banc. The Second
Circuit denied the petition, with Judges Cabranes, Raggi,
and Livingston dissenting from denial.
                                II
  There is no dispute that the New York Court of Appeals
applied the correct legal standard in this case. Nor is it
disputed that, because this Court has not given relevant
guidance on how to weigh the various Wade factors, the
Second Circuit’s decision is tenable only if that court
correctly concluded that all the factors favor respondent.
  That conclusion, however, is deeply flawed. In the first
place, the Second Circuit relied on its own precedent to
determine that the first Wade factor favored respondent—
a choice that AEDPA clearly forecloses. See 28 U.S. C.
§2254(d)(1) (limiting habeas relief to cases in which a state
court rendered a decision “that was contrary to, or in-
volved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States”).
  The only other basis for the Second Circuit’s conclusion
on the first factor is its citation to several social science
studies that were never presented to the state courts. We
stated very clearly in Pinholster that “review under
§2254(d)(1) is limited to the record that was before the
state court that adjudicated the claim on the merits.” 563
U. S., at ___ (slip op., at 9). The lower court attempted to
distinguish Pinholster by explaining that the social science
4                         UNGER v. YOUNG

                          ALITO, J., dissenting

studies “reinforced,” but did not “compe[ l ] or contro[ l ],” its
conclusion that the New York Court of Appeals unreason-
ably applied Wade. 698 F.3d, at 79, n. 8. But we drew
no such distinction between “reinforcing” and “controlling”
evidence in Pinholster, and the Second Circuit erred by
doing so here. In any event, if it is true that the studies
merely “reinforced” the Second Circuit’s conclusion, then
that conclusion must have been “compelled” by the only
other authority on which the court relied: its own prec-
edent.    And as noted, AEDPA flatly prohibits such
reliance.*
   More fundamentally, the Second Circuit’s disagreement
is not with the New York Court of Appeals; it is with us.
Mrs. Sykes unquestionably had a substantial opportunity
to observe the burglar. We held in Wade that “the prior
opportunity to observe the alleged criminal act” favors
finding that an independent source exists. 388 U.S., at
241. The Second Circuit held, to the contrary, that such
an opportunity does not suggest the existence of an in-
dependent source in the circumstances of this case. Wade
simply does not leave that option on the table.
   The Second Circuit’s decision creates loopholes in both
Pinholster and Wade. In my view, the importance of this
issue warrants review at this time. I respectfully dissent
from the denial of certiorari.

——————
  * The analysis of the court below cannot be defended on the ground
that Pinholster concerns only adjudicative facts and that the data in the
social science studies constituted legislative facts. See Advisory Com-
mittee’s Note on subd. (a) of Fed. Rule Evid. 201, 28 U.S. C. App.,
p. 319. Pinholster does not mention any such distinction, but even if
Pinholster is limited in this way, the Second Circuit’s analysis would
still be flawed. By accepting and applying the factual conclusions
drawn in the studies in question to conclude that, in the circumstances
presented, Mrs. Sykes’ prior opportunity to observe the burglar did not
suggest the existence of an independent source, the Second Circuit
significantly altered the holding in Wade, as explained infra this page.